DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is rejected because it appears to be missing a step of cropping an image of a lesion in order to store a “cropped” image.  Claim 14 is rejected because the order of the claimed steps is indefinite.  As best understood, the spatial transform is determined after the medical imager scans the patient a second time.  Thus, it is unclear how the spatial transformation can guide the second scanning based on the spatial transformation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0220986 to Magro et al. “Magro” in view of U.S. Publication No. 2007/0270695 to Keen et al. “Keen”.
As for Claim 1-2 and 4, Magro discloses a system and method for registering (e.g. aligning) imaging scans from different times comprising scanning a patient at a first time resulting in first scan data representing the patient at the first time (step 60 in Fig. 5 and corresponding descriptions); scanning by the medical imager, the patient at a second time, the scanning resulting in second scan data representing the patient at the second time (step 63 in Fig. 5 and corresponding descriptions), the second time being for a different imaging session of a different day than the first time, the first time being prior to the second time (Paragraphs [0080] and [0085]); generating a first surface in three dimensions (3D), the first surface representing the patient at the first time, the first surface being a boundary of an object distinguished from other parts of the object (step 61 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); generating a second surface in 3D, representing the patient at the second time, the second surface being the boundary of the object distinguished from other parts of the object (step 64 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); determining a spatial transform between the first surface and the second surface (Paragraphs [0040] and [0044]); comparing first information from the first scan with second information from the second scan based on alignment (e.g. registration) using the spatial transformation, the comparing performed after aligning the first information with the second information and after determining the spatial transform, the first and second information being compared relating to a lesion represented in the first and second scan data where the same lesion in the second scan data is identified in the second scan data due to the aligning and displaying the image of the first and second information (display device 34 in Fig. 2 and corresponding descriptions; steps 65 and 66 in Fig. 5 and corresponding descriptions; also Paragraphs [0027], [0028], [0040], [0042], [0043], [0087]).  Magro explains that the result of registering the combined images allows a user to assess movement of the target region (e.g. tumor) (Paragraph [0087])
As for the DICOM limitation, Magro discloses where image processor may communicate with a database to read images into memory and/or store images from memory to the database.  For example, database is configured to store a plurality of 3D images including DICOM data that the database received from the image acquisition device 32 or other image acquisition device (Paragraph [0062]).  Magro makes it clear that all images (e.g. medical images and surface images) may be stored in memory 16 (Paragraph [0049]).  However, it is not clear if the memory 16 is a DICOM file.  
Keen teaches from within a similar field of endeavor with respect to managing medical images where medical images and can be efficiently and securely handled with PACS and DICOM files (Abstract; Paragraphs [0002]-[0008], [0024] and [0046]).  
Accordingly, one skilled in the art would have been motivated to have stored any and all images (e.g. medical and surface images) at any point in time (e.g. first, second time) as described by Magro according to known industry standards described by Keen in order to securely store patient information.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or a simple substitution of one known medical image storage means for another to yield predictable results.  

Regarding Claim 3, the camera system configured to generate the surface image is considered to be a “depth camera” in its broadest reasonable interpretation (Magro; Paragraph [0036]).  
With respect to Claim 5, Magro discloses where the image processor utilizes software programs to train and/or contour image data.  Such software programs may utilize a shape dictionary (e.g. shape models).  Accordingly, one skilled in the art would have been motivated to have used the software programs described by Magro in order to identify the outer shapes according to known, conventional computational techniques.  
As for Claim 11, Examiner notes that in the modified method, the user may selectively store data as needed.  In other words, the data selected for storage is considered to an obvious design choice in the absence of showing any criticality or unexpected result.  
With respect to Claim 12, Magro explains that the system can use deformable registration to align images (Paragraphs [0008], [0032] for example) which is considered to read on “non-rigid alignment” in its broadest reasonable interpretation.  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magro and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0331351 to Guracar.  
As for Claim 6, Magro and Keen disclose a method for aligning scans as described above.  While Magro explains that the medical image scanner may be an ultrasound imager (Paragraph [0035], the art of record does not specify that the ultrasound imager includes a 1D tracked array as claimed.  
Guracar teaches from within a similar field of endeavor with respect to comparing medical images where volumes of data may be compared and registered (Paragraph [0035]).  Examiner notes that portions of the 3D volume would be represented in surfaces in its broadest reasonable interpretation.  Guracar further discloses tracking 1D  transducer as its moved  (Paragraphs [0060], [0073] and [0076]) which is considered to read on the claim in its broadest reasonable interpretation in light of Applicant’s specification given that a 1D probe just needs to be tracked as it moves (Paragraph [0022] of PG-Publication).  
Accordingly, it would have been obvious to a person skilled in the art to have used an ultrasound system with a trackable array as described by Guracar in order to track the orientation of the scanner (e.g. ultrasound probe) during image acquisition.  In addition, one skilled in the at would have been motivated to have enabled the user to generate internal surface models of the tumor that can be compared as described by Guracar in order to effectively evaluate treatment overtime.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 7-8, Magro discloses where the tumor may change in size across treatments (Paragraph [0025]).  Examiner notes that in the modified system the location of target region (e.g. tumor) and its size (e.g. characteristic) being treated would be stored in order to register and superimpose the aforementioned images (Magro-Paragraphs [0065]-[0066], [0069]-[0070]).  Moreover, the location of the lesion in the images is stored with respect to the probe position, scan conditions, etc. in order acquire later ultrasound data for the comparison.  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  

As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  For example, Magro discloses where images include a slice thickness, orientation, location, etc. (Paragraph [0066]).   Alternatively, Guracar explains that the most recent scan may be updated with image data at a new position and thus, depict a new surface.  Examiner notes that the position data may be compared (e.g. mental comparison) by the operator recognizing the relative change in position.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Magro and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0204242 to Anderson or alternatively, U.S. Publication No. 2016/0174934 to Cong et al. “Cong”.  
As for Claim 13, Examiner notes that the modified method is capable of storing a cropped image in its broadest reasonable interpretation given that there is no claimed step of cropping.  
Nonetheless, Anderson teaches from within a similar field of endeavor with respect to comparing medical images over time (Paragraphs [0001]-[0003] where a user can zoom in on a suspicious region for closer review (Paragraph [0023]).  Examiner notes that one skilled in the art would have been motivated to have saved the zoomed in view for further review.  
Accordingly, it would have been obvious to a person skilled in the art to have included conventional image manipulation controls (e.g. zoom/crop) to the method and system described by Magro and Keen in order to thoroughly inspect and save medical images as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  
Alternatively, Cong teaches from within a similar field of endeavor with respect to comparing images over time (Paragraph [0093]) where a data analysis unit may perform data registration between various imaging processing techniques including, various transformations such as translation, scaling, cropping, skewing, segmentation, etc. to identity image data that correspond to the same objects, location and/or time (Paragraph [0060]).  
Accordingly, it would have been obvious to a person skilled in the art to have included conventional image manipulation controls (e.g. cropping) to the method and system described by Magro and Keen in order to thoroughly register and compare medical images as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  

Claims 6-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magro and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0142392 to Carolus et al. “Carolus”.  
With respect to Claims 14-15, Magro and Keen disclose a system for aligning scans as described above.  While Magro discloses obtaining image and scan data at a second, different time, the art of record does not expressly disclose a step of guiding the scanning of the patient at the second time as claimed.  
Carolus teaches from within a similar field of endeavor with respect to ultrasound imaging and particularly with respect to aligning two different scans (Abstract) where voice or graphical guidance is provided to the user on how to position the probe for subsequent acquisition (Paragraph [0056]).  Carolus explains that the guidance can be based on, at least in part, registration of previous scans (Paragraph [0056]; Fig. 7 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have provided the user with verbal or graphical guidance based on registration data as described by Carolus in order to acquire subsequent images in a similar manner as a previous scan to enhance the alignment.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively regarding Claim 6, Magro and Keen disclose a method for aligning scans as described above.  While Magro explains that the medical image scanner may be an ultrasound imager (Paragraph [0035], the art of record does not specify that the ultrasound imager includes a 1D tracked array as claimed.  Magro also explains where image data may include a target organ, target tumor, or both which may be identified in each slice to delineate a target organ or a target tumor (Paragraphs [0066] and [0069]).  Examiner notes that in order to delineate the organ, Magro’s system and method would identify surfaces of the organ in its broadest reasonable interpretation.  
Carolus teaches where 3D ultrasound images may be acquired with a 1D array (Paragraph [0041]) and may use tracking (Paragraph [0045]).  
Accordingly, one skilled in the art would have been motivated to have used a tracked 1D ultrasound probe as described by Carolus as such a modification merely involves a simple substitution of one known ultrasound imaging means for another to yield predictable results.  

With respect to Claims 7-8, Magro discloses where the tumor may change in size across treatments (Paragraph [0025]).  Examiner notes that in the modified system the location of target region (e.g. tumor) and its size (e.g. characteristic) being treated would be stored in order to register and superimpose the aforementioned images (Magro-Paragraphs [0065]-[0066], [0069]-[0070]).  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  

As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  For example, Magro discloses where images include a slice thickness, orientation, location, etc. (Paragraph [0066]).   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-15 have been considered but are moot in view of the updated grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793